Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to papers filed October 12, 2022. Applicant’s reply to the restriction requirement of August 25, 2022 has been entered. Claims 1-12 are pending in the application. 
Priority – Improper Priority Claim
Applicant’s claim for the benefit as a continuation of prior-filed U.S. Patent Application No. 14/730,974, filed June 4, 2015, which claims the benefit as a continuation of prior-filed U.S. Patent Application No. 14/376,027, filed July 31, 2014, which is the National Stage entry of prior-filed WIPO International Application No. PCT/US2013/025294, filed February 8, 2013 under 35 U.S.C. 365(c), which claims the benefit of prior filed U.S. Provisional Patent Application No. 61/596,480, filed February 8, 2012 under 35 U.S.C. 119(e), is acknowledged. 
However, neither U.S. Patent Application No. 14/730,974 nor U.S. Patent Application No. 14/376,027 discloses anywhere at all that the concentration of each amino acid present “is greater than zero and less than 40 mM”, and neither one discloses anywhere at all that the concentration of each amino acid present is “from 1 mM to 40 mM”. This constitutes new matter with respect to the disclosures of prior-filed U.S. Patent Applications 14/730,974 and 14/376,027. 
Applicant’s claim for the benefit as a “continuation” of prior-filed U.S. Patent Application No. 14/730,974 is improper. On the contrary, the present application is a “continuation-in-part” of prior-filed U.S. Patent Application No. 14/730,974, since prior-filed U.S. Patent Application No. 14/730,974 does not provide adequate support for the limitations in claims 1 and 7 that the concentration of each amino acid present “is greater than zero and less than 40 mM”, and that the concentration of each amino acid present is “from 1 mM to 40 mM”. Applicant is required to correct the priority claim. 
Therefore, the correct priority date for the subject matter presented in claims 1-7 is thus July 31, 2020. 
Election/Restrictions
Applicant’s election of Group I, claims 1-7, is acknowledged. Applicant’s elections of i) “does not contain tryptophan” as the species of amino acid formulation, and ii) “Na+” as the species of electrolyte are both also acknowledged. The Examiner has determined that claims 1-7 read on the elected subject matter. 
Accordingly, claims 8-12 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected subject matter, there being no allowable generic or linking claim. 
Applicant never explicitly states in their response whether the election is made “with traverse” or “without traverse”. Hence, whether or not Applicant’s statement that “the Examiner has not explained why there would be a serious burden if all the claims are examined together” is supposed to be a formal ground for traversal, i.e. that Applicant’s position is that no serious burden exists; or, alternatively, merely Applicant’s opinion upon reviewing their own procedural checklist of what the restriction letter should present cannot be clearly ascertained. Therefore, because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Election was made without traverse in the reply filed on October 12, 2022. Claims 1-7 are currently under examination.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-7 are directed to essentially nothing more than a combination of individual natural ingredients, i.e. amino acids, electrolytes, carrier (e.g. water), each of which is found in nature. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because nothing is required or appears to have been done to transform the individual natural ingredients into a form or function that is significantly different from that found in nature. 
In the Supreme Court decision in Funk Brothers Seed Co. v. Kalo Inoculant Co. (1948), an inoculant for leguminous plants comprising a mixture of Rhizobium californiana and Rhizobium phaseoli was found to be patent-eligible since the combination of the two transformed R. californiana such that it was able to infect both lupine and wild indigo, whereas in nature R. californiana is able to infect lupine only. However, Applicant has not presented convincing evidence or argument that any one individual amino acid required in the claimed combination or mixture acquires an additional function not found in nature. 
Obviousness-Type Double Patenting (I and II)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
I. Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,322,109. 
Applicant’s elected subject matter is directed to a composition comprising lysine, glycine, threonine, valine, tyrosine, aspartic acid, isoleucine, serine, and NaCl; wherein each amino acid is present at a concentration of 1-40 mM; and wherein the composition has a pH of 2.9-7.3, an osmolality of 120-220 mosm/L, and does not contain any glucose or other carbohydrate.
Claims 1-10 of U.S. Patent No. 10,322,109 disclose a composition comprising the free amino acids lysine, glycine, threonine, valine, tyrosine, aspartic acid, isoleucine, and serine; wherein the composition does not comprise free amino acids glutamine and/or methionine, or dipeptides thereof, and glucose; and can further comprise e.g. electrolytes.
Although the claims are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,322,109 discloses that each free amino acid can be present at a concentration from 4 mM to 40 mM; and that the composition has a pH of 4.0-8.5 and an osmolarity of about 230-280 mosm. Further, the claimed composition of U.S. Patent No. 10,322,109 can contain electrolytes, and U.S. Patent No. 10,322,109 explicitly discloses that the electrolytes can include Na+.
II. Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 18-20 of U.S. Patent No. 8,993,522. 
Applicant’s elected subject matter is directed to a composition comprising lysine, glycine, threonine, valine, tyrosine, aspartic acid, isoleucine, serine, and NaCl; wherein each amino acid is present at a concentration of 1-40 mM; and wherein the composition has a pH of 2.9-7.3, an osmolality of 120-220 mosm/L, and does not contain any glucose or other carbohydrate.
Claims 1-5 and 18-20 of U.S. Patent No. 8,993,522 disclose a composition comprising the free amino acids lysine, glycine, threonine, valine, tyrosine, aspartic acid, isoleucine, and serine; and can further comprise e.g. electrolytes and can have an osmolarity of e.g. 230-280 mosm.
Although the claims are not identical, they are not patentably distinct from each other because U.S. Patent No. 8,993,522 discloses that each free amino acid can be present at a concentration from 4 mM to 40 mM; and that the composition has a pH of 4.0-8.5 and an osmolarity of about 230-280 mosm. Further, the claimed composition of U.S. Patent No. 8,993,522 can contain electrolytes, and U.S. Patent No. 8,993,522 explicitly discloses that the electrolytes can include Na+.
Specification
The disclosure is objected to because of the following:
While the abstract and claims disclose osmolarity values with units of “mosm/L”, the specification discloses the very same numbers with units of “mosm”, not “mosm/L”. The disclosure is thus not consistent with the abstract and claims with respect to the units of osmolarity, and one of ordinary skill in the art would generally recognize that the units of mosm/L are more appropriate than mosm as the units for the osmolarity of a liquid composition.   
Appropriate correction is required.
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 6, which depends from claim 1, stipulates in a wherein clause that each free amino acid is present at a concentration of “1 mM to 40 mM”. Claim 1, however, stipulates that each free amino acid is present at a concentration of “greater than zero and less than 40 mM”. Claim 6 is thus broader in scope than claim 1 from which it depends (i.e. 40 mM vs. less than 40 mM). 
Claim Rejections - 35 USC § 103 (I and II)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
I. Claims 1-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tsujino et al. (U.S. Patent No. 5,413,938).
I. Applicant Claims
Applicant’s elected subject matter is directed to a composition comprising lysine, glycine, threonine, valine, tyrosine, aspartic acid, isoleucine, serine, and NaCl; wherein each amino acid is present at a concentration of 1-40 mM; and wherein the composition has a pH of 2.9-7.3, an osmolality of 120-220 mosm/L, and does not contain any glucose or other carbohydrate. 
I. Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Tsujino et al. disclose a composition containing one or more free amino acids which can include lysine, glycine, threonine, valine, tyrosine, aspartic acid, isoleucine, and serine; sodium chloride (i.e. electrolytes in aqueous medium); and water; wherein the composition has a pH of 5.0-9.0, an osmolality of 150-600 mosm/kg (i.e. about 150-600 mosm/L with water as the solvent), and does not contain any glucose or other carbohydrate (abstract; Col. 2, lines 32-55; Col. 4, lines 49-53, 58-68; Col. 5, lines 1-39; Table 1, examples).
I. Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Tsujino et al. do not anticipate the presently claimed subject matter under 35 USC 102 with a specific example or a preferred embodiment. However, the Tsujino et al. disclosure is sufficient to render the elected subject matter prima facie obvious within the meaning of 35 USC 103. 
I. Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time of the present application was filed to employ the teachings of Tsujino et al., outlined supra, to devise Applicant's presently claimed composition. 
Tsujino et al. disclose a composition containing one or more free amino acids which can include lysine, glycine, threonine, valine, tyrosine, aspartic acid, isoleucine, and serine; sodium and chloride electrolytes; and water; wherein the composition has a pH of 5.0-9.0, an osmolality of about 150-600 mosm/L (i.e. with water as the solvent), and does not contain any glucose or other carbohydrate. 
Tsujino et al. disclose that each amino acid can be present in a concentration preferably of e.g. 1-50 g/L. At 1 g/L concentration, lysine, glycine, threonine, valine, tyrosine, aspartic acid, isoleucine, and serine would thus be present at an equivalent concentration of 6.8 mM, 13 mM, 8.4 mM, 8.5 mM, 5.5 mM, 7.5 mM, 7.6 mM, and 9.2 mM, respectively, which concentrations are not patentably distinct from the claimed concentration of 1-40 mM for each amino acid. 
As an alternative interpretation, Tsujino et al. disclose, in example 1, that the “amino acid” element is present at 20 g/L. If the 20 g/L were to represent the combination of all of lysine, glycine, threonine, valine, tyrosine, aspartic acid, isoleucine, and serine in equal amounts, each amino acid in this case would be present at a concentration of 2.5 g/L, which is equivalent to a concentration for lysine, glycine, threonine, valine, tyrosine, aspartic acid, isoleucine, and serine of 17 mM, 32 mM, 21 mM, 21 mM, 13.8 mM, 18.8 mM, 19 mM, and 23 mM, respectively.
Clearly, then, whether one follows the teachings of Tsujino et al. based on the former or latter interpretation, one of ordinary skill in the art would arrive at a composition that falls within the metes and bounds of the Tsujino et al. disclosure that is not patentably distinct from the claimed composition. 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
II. Claims 1-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vidyasagar et al. (U.S. Patent Application Pub. No. 2016/0015664).
II. Applicant Claims
Applicant’s elected subject matter is directed to a composition comprising lysine, glycine, threonine, valine, tyrosine, aspartic acid, isoleucine, serine, and NaCl; wherein each amino acid is present at a concentration of 1-40 mM; and wherein the composition has a pH of 2.9-7.3, an osmolality of 120-220 mosm/L, and does not contain any glucose or other carbohydrate. 
II. Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Vidyasagar et al. disclose a composition e.g. consisting essentially of the free amino acids lysine, glycine, threonine, valine, tyrosine, aspartic acid, isoleucine, and serine, wherein each amino acid is present at a concentration of 4-40 mM; sodium and chloride electrolytes; and water; wherein the composition has a pH of 2.0-8.6, an osmolality of 165-300 mosm (i.e. presumably 165-300 mosm/L with water as the solvent), and does not contain any glucose or other carbohydrate (abstract; paragraphs 0022, 0027-0029, 0033, 0034, 0040).
II. Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Vidyasagar et al. do not anticipate the presently claimed subject matter under 35 USC 102 with a specific example or a preferred embodiment. However, the Vidyasagar et al. disclosure is sufficient to render the elected subject matter prima facie obvious within the meaning of 35 USC 103. 
II. Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time of the present application was filed to employ the teachings of Vidyasagar et al., outlined supra, to devise Applicant's presently claimed composition. 
Vidyasagar et al. disclose a composition e.g. consisting essentially of the free amino acids lysine, glycine, threonine, valine, tyrosine, aspartic acid, isoleucine, and serine; sodium and chloride electrolytes; and water; wherein the composition has a pH of 2.0-8.6, an osmolality of 165-300 mosm (i.e. presumably 165-300 mosm/L with water as the solvent), and does not contain any glucose or other carbohydrate; and wherein the composition is effective for improving pulmonary function. Since Vidyasagar et al. disclose that each amino acid can be present at a concentration of 4-40 mM, one of ordinary skill in the art would thus be motivated to include each of lysine, glycine, threonine, valine, tyrosine, aspartic acid, isoleucine, and serine in the amount of 4-40 mM, with the reasonable expectation that the composition will successfully improve pulmonary function. 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
No claims are allowed.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617